NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA CONCEPCION RIVERA-LEIVA;                  No.    19-73077
et al.,
                                                Agency Nos.       A208-784-258
                Petitioners,                                      A208-784-259

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Maria Concepcion Rivera-Leiva and her minor daughter, natives and

citizens of El Salvador, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their application for asylum, and denying Rivera-Leiva’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo the legal question of whether a particular social group is cognizable, except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir.

2020). We review for substantial evidence the agency’s factual findings. Id. at

1241. We deny the petition for review.

        The agency did not err in concluding that petitioners did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ochoa v.

Gonzales, 406 F.3d 1166, 1170-71 (9th Cir. 2005) (a group of Colombian

“business owners” did not share an “innate characteristic”), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

Thus, petitioners’ asylum claim and Rivera Leiva’s withholding of removal claim

fail.




                                           2                                      19-73077
      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding the timeliness or merits of their asylum and withholding of

removal claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(courts and agencies are not required to decide issues unnecessary to the results

they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Rivera-Leiva failed to show it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-73077